Per Curiam.
This action is brought by plaintiffs to recover damages for the refusal of defendants to accept and pay for certain quantities of oats. They allege a contract for the sale and delivery of the oats, and that, by reason of the defendants’ failure to receive and pay for the same, they were obliged to sell said oats for the best price they could get. They sue for the difference between the contract price and the price for which they were obliged, as they allege, to sell. The contract for sale was made by telegraph. It is important to note that the whole telegraphic correspondence is couched in language indicating haste and promptness. Such terms are used as ‘ ‘if accepted at once, ’ ’ ‘ ‘immediate acceptance, ” “at once, ’ ’ “we will make prompt shipment,” and “answer quick.”
The defense set up by defendants was that the plaintiffs did not deliver or offer to deliver the oats within a reasonable time, and that defendants, by reason of such delay, were obliged to supply themselves with oats from other sources. There were three car loads of oats altogether. Two car loads were sent from a point near Spokane, Washington, to Helena, by way of Huntington and Pocatello, Idaho, and Silver Bow Junction, Montana; the other car load, while sent by the *312Northern Pacific, the more direct route, was consigned to persons other than the defendants, and defendants had no knowledge of its arrival until they had been obliged, as they testified, to rescind the order, and, buy oats elsewhere.
The court found that the plaintiffs did not deliver, or offer to deliver, the oats to the defendants within a reasonable time. Judgment was rendered for defendants. We have reviewed the testimony, and are of opinion that the evidence was sufficient to sustain the findings and the judgment of the court. The judgment, and the order denying plaintiffs’ motion for new trial, are therefore affirmed.

Affirmed.